In an action, inter alia, to recover damages for conversion, the plaintiff Mehlman Management Corp. (hereinafter Mehlman), appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County (Christ, J.), dated September 16, 1985, as failed to award it the sum of $8,151.62, which was held in escrow by the attorneys for the defendant The Belsky Company, Inc. (hereinafter Belsky).
Judgment affirmed insofar as appealed from, with costs.
No conversion occurred in this case. The defendant Belsky, the holder of record of a mortgage assigned to it by Mehlman in order to secure two loans, received the proceeds from the mortgage when it came due. Belsky retained the sum neces*610sary to pay off its loans with Mehlman, and placed the remainder, $48,151.62, in escrow, as it had been advised that there were other possible claims on that sum. Where one is rightfully in possession of property, one’s continued custody of the property and refusal to deliver it on demand of the owner until the owner proves his right to it does not constitute a conversion (Bradley v Roe, 282 NY 525, 531).
We have considered the other contentions of Mehlman and find them to be without merit. Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.